Citation Nr: 0732426	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  02-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1950 to December 
1952.  He was born in March 1928.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 1999.

The Board remanded the issue of entitlement to service 
connection for bilateral hearing loss in 1998; subsequently, 
the RO granted service connection.  The Board also denied 
entitlement to service connection for gingivitis, 
hemorrhoids, and a back disorder in June 1998.

The veteran now has service connection for bilateral 
defective hearing, rated as noncompensably disabling; and 
tinnitus, rated as 10 percent disabling.

In a decision in June 2006, the Board granted service 
connection for Meniere's syndrome as being secondary to 
service-connected defective hearing and tinnitus.  This 
satisfied the then pending appellate issue with regard to 
Meniere's syndrome.

In the same June 2006 decision, the Board also found that new 
and material evidence has been submitted since the prior 
final 1998 Board decision with regard to the veteran's back 
claim, and remanded the case for substantive consideration to 
include any additional evidence which might be available from 
the veteran with regard to in-service aggravation, and to 
include a written VA medical opinion.

In the interim, the VARO effectuated the grant of service 
connection for Meniere's syndrome and assigned a 30 percent 
rating.  In a document dated in December 2006, date stamped 
as received by the VARO in January 2007, and forwarded to and 
date stamped as received by the Board on September 14, 2007, 
the veteran filed a Notice of Disagreement  (NOD) with the 
rating assigned for Meniere's syndrome.  However, since an 
appeal has not been perfected thereon, that issue is not now 
part of the appellate review.

In September 2007, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance the case on the 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).



FINDINGS OF FACT

1.  The veteran had a pre-existing back disability at the 
time he entered service.

2.  Any back injury he may have had in service was without 
identified residuals thereafter including at separation.

3.  Competent and probative evidence preponderates against 
the veteran's pre-existing back problems having been 
permanently increased and/or altered in or as a result of 
service beyond what would have been any natural progression 
of the pre-existing disability.

4.  Any permanent increase in symptoms in his back pathology 
occurred some time after service including after intercurrent 
injury or surgery and were unrelated to any in-service 
injury.



CONCLUSION OF LAW

The veteran does not have chronic back disability which is 
the result of his active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).


The Board denied the veteran's claim for service connection 
for residuals of back injury in June 1998.  The veteran filed 
his claim to reopen for entitlement to service connection for 
a back disorder in December 1998.  A rating action by the 
VARO in February 1999 denied the claim.  He filed an NOD in 
March 1999, and an SOC was issued in May 2000.  He filed his 
Substantive Appeal, a VA Form 9, in May 2000. 

Letters with regard to his options, and VCAA letters, were 
sent to him in January 2001, February 2001, August 2001, 
October 2001 and December 2002.  An SSOC was issued in August 
2004 and another extensive VCAA letter was sent in October 
2005.  The Board held that new and material evidence had been 
submitted to reopen the claim and remanded the case in June 
2006, during which time the options and required evidence to 
support the claim were discussed in depth.  See Kent v. 
Nicholson, 20 Vet. App. 1 ( 2006), regarding the appropriate 
notice to be provided pursuant to the VCAA in cases involving 
attempts to reopen previously denied claims with new and 
material evidence.  Additional clinical evidence was 
introduced into the file, a VCAA letter was sent in June 
2006, and after a VA medical opinion was elicited and 
additional private evidence submitted, an SSOC was issued in 
April 2007.

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and action, as well as the SOCs and 
SSOCs, since he filed the claim, he has been notified that VA 
would obtain pertinent data to include VA records and records 
of other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit more evidence, 
to include any in his possession and has stated that he has 
none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues, the Board notes that such 
information was provided to the veteran via the most recent 
communications.  Any presumption of error as to VCAA notice 
has been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82- 90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals are 
generally incompetent to render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

On his enlistment examination in November 1950, the veteran 
provided a history that he had consulted a chiropractor for 
"twisted vertebra" and had dislocated his vertebra several 
times over a period of five years.  The veteran's service 
medical records are silent with regard to complaints of or 
treatment for a back disorder or any back injury. 

Upon separation examination in November 1952, the examiner 
noted that the veteran had a history of back injury in 1944, 
with no recurrences since 1949.  The veteran was recorded as 
specifically denying that he had had any trouble with his 
back while in service.  He veteran again clarified that he 
had dislocated a vertebra several times over a period of 5 
years and had been treated by Dr. S, a chiropractor.  The 
examiner found no indication of a back disability at 
separation.  

After separation from service, the veteran claimed that he 
had hurt his back at Camp Kilmer just prior to separation, 
and said he did not report it because he wanted to be 
discharged; but that he saw his chiropractor soon thereafter.

An attempt was made to acquire records from Dr. S (from whom 
the veteran said in 1996 that he had had care for his back 
from 1943 to 1953), and other physicians, Drs. R and P, but 
no records were forthcoming and in each case it was reported 
the records had purportedly been disposed of after their 
deaths.  

The veteran has contended that within 2 months of discharge, 
his back became so painful that he had to get treatment and, 
after he had moved elsewhere, he had been referred to the 
second doctor.  He also referred to having had care by 
orthopedic physicians, one in the 1960's, but reported that 
these records were also unavailable.

In a September 1995 letter, the veteran's chiropractor, CXD, 
stated that he had been treating the veteran since 1975 for a 
chronic low back condition.  He reported that over the years, 
the veteran had experienced exacerbations of debilitating 
pain and muscle spasm of the lumbar spine, which in the past 
had responded well to manipulative adjustments and physical 
therapy.  He had not been seen for some time because the 
veteran had moved elsewhere.  The doctor opined that the 
condition had probably worsened since he was suffering from 
degenerative joint disease.  He was asked to provide 
additional records and, in a written response now of record, 
declined to do so.


VA outpatient treatment records show a May 1997 assessment of 
chronic back pain secondary to degenerative joint disease.  
In August 1997 the veteran complained of back pain that 
interfered with or prevented standing, ambulation, and most 
activities of daily living. It was further noted that the 
veteran complained of back pain after twisting his back the 
previous day while moving an engine.

Another chiropractor, JSB, reported in January 1998 that he 
had seen the veteran in August 1997 with acute back pain 
which was diagnosed as acute somatic dysfunction.  He was 
noted to have chronic degeneration of the lumbar spine and it 
was felt that he would experience pain from time to time with 
the least bit of work or bending.

Extensive clinical treatments records from the 2000's to date 
reflect treatment for a variety of problems including back 
complaints with a history of having had back problems since 
he was a youth (some specifying the age of about 14 years); 
complaints that the back problems had gotten worse in recent 
years; and the veteran's periodic assertion that he had hurt 
his back again in service carrying a duffle bag.  A Magnetic 
resonance imaging (MRI) in October 2004 confirmed multilevel 
vertebral bulging and mild degenerative loss of disc height.  
Diagnoses have included low back pain and degenerative joint 
disease.

Pursuant to the Board remand, a special evaluation was 
undertaken by VA in February 2007, the purpose of which was 
to obtain an opinion as to the origin of the veteran's back 
problems.  The report is of record.  The examiner indicated 
having reviewed the entire file.  The opinion, in pertinent 
part, was as follows:

I can find no medical evidence that shows 
his low back condition was aggravated 
beyond usual expected progressions of the 
condition by any specific event or illness 
or injury during service.   Neither is 
there any documentation in his post 
discharge medical records to confirm that 
is military service caused any permanent or 
objective 'worsening' of his low back 
condition. . . . It is my opinion that it 
is less likely than not that the veteran's 
pre-existing low back conditions (were) 
permanently or significantly changed or 
worsened by his military service.  

A statement from MIG, M.D., dated in June 2007 is of record 
to the effect that the veteran had had low back pain for many 
decades, and he felt that, after he underwent an abdominal 
aortic aneurism repair about 5 years before, his low back 
pain had taken on a new level of intensity and he now had to 
ambulate with a crutch in the right arm to get around.  His 
recommendations for care were noted.

In a VA Form 9, filed in May 2000, the veteran reported that 
he was treated by at least 5 different doctors after 
discharge from service, so it was in error to say that his 
earliest post-service treatment was some time thereafter.  He 
said that soon after separation, he was seen by Dr. AES.  He 
argues that his word should be worth something and VA does 
not have the right to discredit it without competent 
evidence.  Specifically, he reiterated that VA should take 
his word for the fact that he aggravated his back problem in 
service; that back injury residuals are not constant, and the 
reason he re-entered it on his separation examination was 
that it was bothering him then as well.

As noted above, the veteran has argued that, since his word 
was taken at face value when he admitted as he entered and 
was separated from service that he had had pre-service back 
problems, his opinion should be equally admissible and 
persuasive with regard to whether an in-service injury 
aggravated the pre-existing problem.  It is true that within 
certain parameters the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, No. 07-7029 
(Fed. Cir. July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence has 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  


However, the Board does not believe that whether there was 
permanent aggravation in underlying back pathology, as 
required for service connection, as contrasted to symptoms 
which the veteran may describe, is subject to lay diagnosis.  
A layperson is not capable of discerning what disorder his 
symptoms represent, in the absence of any specialized 
training.  

With regard to whether he had aggravation of his pre-service 
injury in service, one must review the information of record 
relating to the circumstances before, during and after 
service.  In this regard, both at entrance and at separation, 
the veteran was forthcoming with information regarding having 
been seen for a twisted back in 1943, and had been seen by a 
chiropractor on five occasions prior to service.  

And while he argues that he injured his back just before 
separation (and that he did not mention that because he 
wanted to be discharged), and the Board finds no reason to 
doubt his word in that regard, it is more medically 
noteworthy that the examining physician found no residuals of 
such a back injury at separation.

The veteran has argued that he was seen by a variety of 
physicians after service.  There is also no reason to doubt 
his word in that regard, but records are simply unavailable 
from any of them prior to 1985.  Since then, he had had 
ongoing care for his back complaints.  

However the critical question at hand is not whether he has 
had increased back pathology at some time after service, 
which the Board can accept for the purpose of the present 
decision given the nature of his current problems, but rather 
whether any incident or event during service served to 
aggravate what was present before service.  In other words, 
because of something that happened in service, were his 
symptoms at the time of separation, and thereafter, worse 
than they would have been given the natural progression of 
the pre-service back disorder.  While he is certainly able to 
provide his observations, that question is a diagnostic and 
judgmental one which requires for medical experts and simply 
is not something in which the veteran has qualifications to 
provide an opinion.

In order to afford the veteran the benefit of all potential 
assistance, the Board has previously remanded the case for 
him to provide whatever new evidence he might have, and in 
the absence of anyone previously rendering such an opinion, 
for such an expert opinion to be acquired.

To clarify what constitutes aggravation of any pre-service 
back problem, temporary or intermittent flare-ups during 
service, or immediately thereafter for that matter, of any 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  In the present case, 
there is no credible qualified opinion or other collaborative 
evidence of increased pathology or intercurrent, superimposed 
back disability of any kind during the veteran's active 
service.  

There is no reason to doubt that he had back problems after 
service, as he had had them before service as well.  However, 
that is not the issue at hand.  There is no showing of post-
service continuity or chronicity for any additional or 
permanently increased pathology to include any acquired back 
disability from the time of service until the present, or any 
acquired back disability which might be associated in any 
remote fashion with service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000).

Moreover, whatever degenerative changes he may now have 
developed, there is nothing within the myriad clinical 
evaluations to suggest that these current changes were due to 
remote in-service trauma.  In addition, there is no medical 
opinion by any care-giver or evaluator which associates any 
current back problems with anything that may have happened in 
service.  

Accordingly, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for a back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a back disability is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


